DETAILED ACTION
This is a response to the Amendment to Application # 15/930,996 filed on April 29, 2022 in which claims 1, 14, and 18 were amended and claims 24 and 25 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4, 6-14, 16-18, and 20-25 are pending, which are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10-14, 16-18, 20, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Minamide et al., US Publication 2008/0278495 (hereinafter Minamide), in view of Davis, US Patent 7,249,328 (hereinafter Davis), as cited on the Notice of References Cited dated October 23, 2020, as applied to the instant claims, and in further view of Change URL on select change; February 22, 2012; stackexchange.com; Pages 1-2 (hereinafter Stack Exchange).

Regarding claim 1, Minamide discloses a computing system comprising: a computer readable storage medium having program instructions embodied therewith; and one or more computer hardware processors configured to execute the program instructions.” (Minamide ¶ 100). Additionally, Minamide discloses “cause the computing system to: open a first project” (Minamide ¶95) by displaying the content, which one of ordinary skill in the art prior to the effective filing date of the present invention would have understood to mean that the content (i.e., a project) must have necessarily been “opened.” Further, Minamide discloses “wherein the first project includes a first link for retrieving and displaying first data associated with a first external application or external data source, wherein the first link comprises … a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values” (Minamide ¶¶ 77, 100, 110, and Fig. 2, see also ¶ 125) where the link table is used to retrieve data for display as a graph including a series of values (Minamide ¶ 77, Fig. 2) that is stored on an external storage (Minamide ¶ 100) and indicating that those values are used to determine the display of the matrix and the associated graph (Minamide ¶ 110, see also Fig. 3), meaning that they indicate a display state that includes displaying the values. Moreover, Minamide discloses “using … the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link” (Minamide ¶¶ 103-104) by allowing the user to select a displayed coefficient of correlation, and retrieving the data to adjust the display graph. Likewise, Minamide discloses “generate user interface data for displaying the first data in the determined first display state.” (Minamide ¶ 102 and Fig. 3, see also ¶ 105). Minamide also discloses “receive, from a user via a computing device, a manipulation performed on the displayed first data; in response to receiving the manipulation, determine a second display state of the displayed first data, wherein the second display state corresponds to the manipulation” (Minamide ¶ 99 and Fig. 1) by allowing the user to edit the data, which requires receiving the edit (i.e., a manipulation) and showing that this step proceeds into the statistic calculation function, data arrangement function, and graph output function, all of which determine the display state, meaning that a second display state is determined and corresponds to the manipulation. Finally, Minamide discloses “in response to receiving the manipulation and determining the second display state, update, according to the manipulation and based on the second display state, the display parameters … wherein the updated first link is configured to, in response to selection of the first link, cause retrieval and display of the first data according to the second display state and not the first display state” (Minamide ¶ 99 and Fig. 1) by updating the links in the link table based on the provided edits and updating the display based on the edits. 
Minamide does not appear to explicitly disclose that any of the functions are performed by a plug-in, and therefore does not appear to explicitly disclose the claimed limitation “using a plug-in associated with the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link.”
Additionally, Minamide does not appear disclose “wherein the first link comprises at least one of a uniform resource locator or a uniform resource identifier, and wherein the at least one of a uniform resource locator or a uniform resource identifier comprises display parameters for generating a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values” or “in response to receiving the manipulation and determining the second display state, update, according to the manipulation and based on the second display state, the display parameters of the at least one of a uniform resource locator or a uniform resource identifier of the first link in the first project, wherein the updated first link is configured to, in response to selection of the first link, cause retrieval and display of the first data according to the second display state and not the first display state.”

However, Davis discloses “using a plug-in associated with the first external application or external data source” to perform graphing functions. (Davis col. 17, ll. 18-34). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Davis was combined with Minamide, the plug-in of Davis would perform the functions of Minamide. Therefore, the combination of Minamide and Davis at least teaches and/or suggests the claimed limitation “using a plug-in associated with the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link,” rendering it obvious.
Minamide and Davis are analogous art because they are from the “same field of endeavor,” namely that of graphing software. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide and Davis before him or her to modify the functions of Minamide to include the user of a plug-in of Davis.
The motivation for doing so would have been a person of ordinary skill in the art would have recognized that shifting functions to a plug-in allows for simpler software design by removing features unrelated to the purpose of the plug-in, which makes development easier.

The combination of Minamide and Davis does not appear disclose “wherein the first link comprises at least one of a uniform resource locator or a uniform resource identifier, and wherein the at least one of a uniform resource locator or a uniform resource identifier comprises display parameters for generating a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values” or “in response to receiving the manipulation and determining the second display state, update, according to the manipulation and based on the second display state, the display parameters of the at least one of a uniform resource locator or a uniform resource identifier of the first link in the first project, wherein the updated first link is configured to, in response to selection of the first link, cause retrieval and display of the first data according to the second display state and not the first display state.”
However, Stack Exchange discloses a “wherein the first link comprises at least one of a uniform resource locator or a uniform resource identifier, and wherein the at least one of a uniform resource locator or a uniform resource identifier comprises display parameters for generating a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values” (Stack Exchange 1-2) where a URL link comprises display parameters for generating a display state based on the display query parameter, such as a selected currency type. Additionally, Stack Exchange discloses “in response to receiving the manipulation and determining the second display state, update, according to the manipulation and based on the second display state, the display parameters of the at least one of a uniform resource locator or a uniform resource identifier of the first link in the first project, wherein the updated first link is configured to, in response to selection of the first link, cause retrieval and display of the first data according to the second display state and not the first display state” (Stack Exchange 1-2) where, in response to a user selecting a currency type, a display query parameter is updated in the URL and, then, the URL is refreshed (i.e., retrieved) and the second display state (i.e., with the selected currency type) is displayed based on the update.
Minamide, Davis, and Stack Exchange are analogous art because they are from the “same field of endeavor,” namely that of display parameter manipulation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide, Davis, and Stack Exchange before him or her to modify the link of Minamide and Davis to include the URL display parameters of Stack Exchange.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Minamide and Davis teaches the “base device” for displaying data based on the contents of a link table. Further, Stack Exchange teaches the “known technique” of using a list of links that include display parameters that is applicable to the base device of Minamide and Davis. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
Regarding claim 14, it merely recites a method for executing the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Minamide, Davis, and Stack Exchange comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 18, it merely recites a non-transitory medium for embodying the system of claim 1. The non-transitory medium comprises computer software modules for performing the various functions. The combination of Minamide, Davis, and Stack Exchange comprises computer software modules for performing the same functions. Thus, claim 18 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 2, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the first external application is configured for creating one or more graphs from a plurality of stored data points.” (Davis col. 12, l. 67-col. 13, l. 3).

Regarding claim 3, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the first link specifies one or more graphs created using stored data points.” (Davis col. 2, ll. 4-26).

Regarding claim 4, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the first external application is configured for providing a hierarchy of objects associated with one or more data entities.” (Davis col. 21, ll. 46-59).

Regarding claims 6, 21, and 23, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claims 1, 14, and 18 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the at least one of a uniform resource locator or a uniform resource identifier corresponds to an image” (Davis col. 18, ll. 24-54) where the URL of an RDML document that contains references to images within the image database 226.  Further, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the program instructions cause the computing system to display the image specified by the uniform resource locator or the uniform resource identifier.” (Davis col. 18. L. 55-col. 19, l. 2, see also Fig. 14A).

Regarding claims 7 and 16, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the first link encodes data indicating at least: the first external application or external data source” (Davis col. 30, ll. 10—41) by disclosing that the link ends with “.rdm” that specifies the external RDML application. Further, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the first link encodes data indicating at least: … the first data to be retrieved” (Davis col. 23, ll. 38-54) by disclosing the link contains a “href” attribute, which defines the location of the data to be retrieved. Finally, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the first link encodes data indicating at least: … a first format in which the first data to be retrieved can be accessed; and a second format for displaying the first data including the values according to the first display state” (Davis col. 23, ll. 38-54) by disclosing that the link contains a “title” attributes that may define that the data is highlighted (i.e., a first format) and underlined (i.e., a second format).

Regarding claims 8, 17, and 20, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claims 1, 14, and 20 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the manipulation comprises changing a field of view of the displayed first data” (Davis col. 32, ll. 44-57) by indicating that the cart view may include “period widening/shortening[] or a period shift,” which are both forms of changing a field of view.

Regarding claim 10, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the manipulation comprises adding an annotation to an element of the displayed first data” (Davis col. 32, ll. 44-57) by indicating that the numbers may be tagged (i.e., annotated) with labels such as sum, median, and average.

Regarding claim 11, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the manipulation comprises deleting a data series from a graph of the displayed first data” (Davis col. 38, ll. 1-9) by giving an example of the user deleting an item.

Regarding claim 12, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the manipulation comprises combining graphs of the displayed first data” (Davis col. 3, ll. 56-67) by indicating that the purpose of the invention is to allow a user to combine multiple documents, which has been shown to include graphs.

Regarding claim 13, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “wherein the manipulation comprises panning across an axis of a graph of the displayed first data” (Davis col. 32, ll. 44-57) by indicating that the cart view may include “period shift,” which is a form of panning.

Claims 9 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Minamide in view of Davis and Stack Exchange, as applied to claims 1 and 14 above, in further view of Barg et al., US Patent 6,707,454 (hereinafter Barg).

Regarding claims 9 and 22, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange does not appear to explicitly disclose “wherein the manipulation comprises changing a zoom level of the displayed first data.”
However, Barg discloses a system for displaying graphs and charts, wherein the user may manipulate the charts and graphs and “wherein the manipulation comprises changing a zoom level of the displayed first data.” (Barg col. 8, ll. 15-34).
Minamide, Davis, Stack Exchange, and Barg are analogous art because they are from the “same field of endeavor,” namely that of web applications.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide, Davis, Stack Exchange, and Barg before him or her to modify the graph viewer of Minamide, Davis, and Stack Exchange to include the zoom feature of Barg.
The motivation for doing so would have been to allow users to view the graphs with increased levels of granularity, thereby noticing details that may not have been obvious at higher levels of magnification.	

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Minamide in view of Davis and Stack Exchange, as applied to claim 1 above, in further view of JR Raphael; Android’s (quiet) killer feature; January 30, 2013; Computerworld.com; Pages 1-5 (hereinafter Raphael).

Regarding claim 24, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange does not appear to explicitly disclose “in response to a request from the user, share the updated first link with a second user remote to the user.”
However, Raphael discloses a cellular telephone that receives a request from a user and “in response to a request from the user, share the updated first link with a second user remote to the user.” (Raphael 3). Specifically, Raphael teaches that a user selects the “Share” command in the web browser and, in response, “the current page’s URL” is sent directly to “a colleague via email.” That colleague is remote from the user because the colleague is, logically, not using the user’s cellular telephone.
Minamide, Davis, Stack Exchange, and Raphael are analogous art because they are from the “same field of endeavor,” namely that of link manipulation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide, Davis, Stack Exchange, and Raphael before him or her to modify the graphing application of Minamide, Davis, and Stack Exchange to include the link sharing of Raphael.
The motivation for doing so would have been that this sharing feature is widely known to be “useful.” (Raphael 1).

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Minamide in view of Davis and Stack Exchange, as applied to claim 1 above, in further view of Lin, US Publication 2003/0061286 (hereinafter Lin).

Regarding claim 25, the combination of Minamide, Davis, and Stack Exchange discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide, Davis, and Stack Exchange discloses “the display parameters of the at least one of a uniform resource locator or a uniform resource identifier of the updated first link in the first project, wherein the updated first link is configured to, in response to selection of the first link, cause retrieval and display of the first data according to the third display state and not the second display state” (Stack Exchange 1-2) where, in response to a user selecting a currency type, a display query parameter is updated in the URL and, then, the URL is refreshed (i.e., retrieved) and the second display state (i.e., with the selected currency type) is displayed based on the update.
The combination of Minamide, Davis, and Stack Exchange does not appear to explicitly discloses “receive, from a second user via a second computing device remote to the first computing device, a second manipulation performed on the first data displayed according to the second display state; in response to receiving the second manipulation, determine a third display state of the displayed first data after the second manipulation, wherein the third display state corresponds to the second manipulation; and in response to receiving the second manipulation and determining the third display state, update, according to the second manipulation and based on the third display state.”
However, Lin discloses “receive, from a second user via a second computing device remote to the first computing device, a second manipulation performed on the first data displayed according to the second display state” (Lin ¶ 28 and Fig. 2) by receiving an event, in the form of updating a web form, from any user of the web conference system, which Fig. 2 indicates are second users remote from the first user. Additionally, Lin discloses “in response to receiving the second manipulation, determine a third display state of the displayed first data after the second manipulation, wherein the third display state corresponds to the second manipulation; in response to receiving the second manipulation and determining the third display state, update, according to the second manipulation and based on the third display state” (Lin ¶ 30) by updating the displayed page in view of the user event.
Minamide, Davis, Stack Exchange, and Lin are analogous art because they are from the “same field of endeavor,” namely that of web browsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide, Davis, Stack Exchange, and Lin before him or her to modify the web browser of Minamide, Davis, and Stack Exchange to include the co-browsing features of Lin.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Minamide, Davis, and Stack Exchange teaches the “base device” for using modifying graphs and charts. Further, Lin teaches the “known technique” for co-browsing a document that is applicable to the base device of Minamide, Davis, and Stack Exchange. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s arguments filed April 29, 2022, with respect to the rejection of claims 1-4, 6-14, 16-18, and 20-25 under 35 U.S.C. § 103 (Remarks 9-12) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Map Control: Picking the Right Zoom Level; February 26, 2006; Microsoft Bing Blogs; Pages 1-2; Using zoom levels as a URL parameter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176